Title: James Madison to William H. Winder [Jr.], 15 September 1834
From: Madison, James
To: Winder, William H. Jr.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr
                                
                                 Sept 15th 1834—
                            
                        
                        
                        
                        I am sensible of the delay in acknowledging your letter of   and regret it. But apart from the crippled
                            condition of my health, which almost forbids the use of the pen, I could not forget that I was to speak of occurrences
                            after a lapse of 20 years, & at an age in its 84th year; circumstances so readily and for the most part, justly
                            referred to, as impairing the confidence due to recollections & opinions.
                        You wish me to express personally, my approval of your father’s character & conduct at the battle of
                            Bladensburg, "on the ground of my being fully acquainted with every thing connected with them & of an ability to
                            judge of which no man can doubt.
                        You appear not to have sufficiently reflected, that having never been engaged in military Service, my
                            judgement in the case could not have the weight with others, which your partiality assume’s for it; but might rather expose
                            me to a charge of presumption in deciding on points purely of a professional description; nor was I in the field as a
                            spectator, till the order of the battle had been formed & had approached the moment of its commencement.
                        With respect to the orders of the battle, that being known, will speak for itself; and the gallantry,
                            activity & zeal of your father during the action had a witness in every observer. If his efforts were not rewarded
                            with success, candour will find an explanation in the peculiarities he had to encounter; especially in the advantages
                            possessed in the veteran troops of the enemy, over a militia, which however brave & patriotic, could not be a
                            match for them in the open field.
                        I cannot but persuade myself that the evidence on record, and the verdict of the Court of Enquiry, will
                            outweigh and outlive censorious comments doing injustice to the character & memory of your father. For myself, I
                            have always had a high respect for his many excellent qualities; and am gratified by the assurance you give me, of the
                            place I held in his esteem & regard. With friendly respects & salutations—
                        
                        
                            
                                James Madison
                            
                        
                    